DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed February 11, 2021, are acknowledged. Claims 1, 6-8 and 11 have been amended. No new matter has been added. Claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions Groups II-IV directed towards a computer-implemented method, an apparatus, and a computer program product, respectively, there being no allowable generic or linking claim. Applicant timely elected without traverse in the response filed August 4, 2020. Claims 1-25 are pending with Claims 1-16 currently being considered in this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 was filed after the mailing date of the Non-final Rejection on November 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term ‘overmelting’ causes the claim to be indefinite and fail to particularly distinguish the metes and bounds of the claim. It is unclear what degree of melting is required such that 
Additionally, regarding Claim 1, the phrase ‘particularly growing in a vertical direction’ renders the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the pores must be growing in a vertical direction or not to read on the claimed limitations.
 Regarding Claim 7, it is unclear what is required of the claim such that the beam parameters applied to the top surface are different (one beam parameter being different equates to different parameters) than those applied to the predetermined layers below the top surface. One of ordinary skill in the art would recognize that the second beam parameter is applied to the top surface and predetermined layers, as required by claim 1, and that beam’s parameters would be consistent for the process. It is unclear how the beam parameter could be changed once past the application of the top surface, especially if the top surface is comprised by the predetermined layer. Furthermore it is unclear at what point one can differentiate between the top surface and the predetermined layer comprising it so that such a beam parameter change may occur. It is therefore unclear how many beam parameters the claim requires, and if a set of first beam parameters are required for the bulk material (first set of beam paramters), a second set of beam parameters are required for the predetermined layers which would be inclusive of the top layer (second set of beam parameters), and if a third set of beam parameters is then required for only the surface of the top layer but not the entire top layer (third set of beam parameters which are different than the second beam parameters). Examiner maintains the interpretation from the previous office action, that beam parameters applied to the surface of the already formed top layer, which are different than the beam parameters used to initially form said top layer (fused bulk material), reads on the claim language and limitations.
Regarding Claim 11, and therefore also dependent Claim 12, it is unclear how the bulk material is formed from a pulsed electron beam source when the claim requires the limitations of at least Claims 4 and Claim 10, which appear to require the bulk material be formed (powder melted) from a continuous beam (Claim 10 requires that the first electron beam source is a continuous beam source and Claim 4 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (US 5640667 A) in view of Yokoyama (US 20190093550 A1).

emitting, via at least one laser beam source, a laser beam for at least one of heating or fusing said powder material in said vacuum chamber (Col. 6, lines 42-45; process 14 occurs in chamber 102, see Fig. 2a), 
applying a first set of beam parameters for formation of a fused bulk material of said three-dimensional article (Col. 6, lines 59-65), 
wherein said bulk material of said three-dimensional article exhibits a predetermined microstructure (Col. 6, lines 55-58), and 
applying a second set of beam parameters to the fused bulk material for formation of a top portion of said three-dimensional article (Col. 7, lines 38-40 and see Fig. 4; applying the second set of beam parameters to form the skin over the interior portion reads on applying parameters to fused bulk material for formation of a top portion; to be clear, the interior portion is considered by the broadest most reasonable interpretation, fused bulk material, see Fig. 4, interior portion 52; “sin 54 may be formed…by performing repeated overlapping vector scans of the perimeter of interior article portions 52”, Col. 7, lines 63-65), 
wherein said second set of beam parameters has a higher power per unit time and unit area than said first set of beam parameters and is applied to a predetermined number of layers prior to reaching a top surface of said three-dimensional article for encapsulating chimney porosities into said bulk material (Col. 7, lines 54-62; Col. 9, lines 66-67; Col. 7, lines 32-33; one layer reads on and is included by the phrase ‘predetermined number of layers; further, while Freitag teaches one predetermined layer, one of ordinary skill in the art would also appreciate that more layers could be required, such as to withstand the pressures of HIP for larger objects; “article surrounded by the skin is then subjected to hot isostatic 
Freitag does not disclose using an electron beam source and therefore electron beam.
Yokoyama teaches a similar invention comprising forming a material via additive manufacture wherein a dense layer is manufactured around a less dense interior by increasing the power of a beam source (see para. [0019], [0055]), and wherein the beam source and parameters may to apply to that of either a laser beam or an electron beam (see para. [0048]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used an electron beam in place of a laser beam, as taught by Yokoyama, for the invention disclosed by Freitag, as both beam types are equivalent substitutes and adequate for forming low and high density portions of a part by additive manufacturing. To be clear, Freitag discloses the claimed invention except a laser beam and source instead of that of an electron beam. Yokoyama shows that electron beam is an equivalent known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Yokoyama represents evidence that an electron beam source is an  art-recognized equivalent for a laser beam source. Therefore, because these two beam sources were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an electron beam for a laser beam. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).



Regarding Claim 3, Freitag in view of Yokoyama discloses wherein said first and second sets of beam parameters are at least one of a group of: beam focus, beam scanning speed, beam line offset, beam power, and beam on-off switching frequency (Freitag, Col. 7, lines 58-62 and Col. 8, lines 61-65; Yokoyama, [0019]).

Regarding Claim 4, Freitag discloses wherein the at least one electron beam source comprises a first electron beam source and a second electron beam source (Col. 8, line 51), wherein the first electron beam source is used for melting the bulk material and the second electron beam source is used for melting said top surface and said predetermined layers prior to said top surface (Col. 8, line 55 – Col. 9, line 3; see Fig. 4, laser beam 61 for interior 52 and laser beam 63 for skin 54; one of ordinary skill in the art would appreciate that the teachings disclosed by Freitag would apply to that of the electron beams taught by Yokoyama).

Regarding Claim 5, Freitag discloses wherein said predetermined number of layers prior to said top surface is less than 10 layers (Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10).

Regarding Claim 6, Freitag teaches wherein the second set of beam parameters is applied to the top surface (see Fig.4, electron beam is passing over top surface of object) and the same beam parameters are used for said top surface and all said predetermined layers prior to said top surface (Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer; because Freitag only teaches one predetermined layer, the beam parameters 

Regarding Claim 8, Freitag in view of Yokoyama discloses wherein an additional melting source is used for melting said top surface and said predetermined layers prior to said top surface (see above for teaching of using electron beam in place of a laser beam; Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10; beam 63 reads on ‘an additional melting source’ which is an electron beam – see teaching above by Freitag).

Regarding Claim 16, Freitag discloses wherein the first set of beam parameters and the second set of beam parameters are stored in and retrieved from one or more memory storage areas; and at least one of the emitting and applying steps are executed via at least one computer processor (Col. 5, lines 12-22; controlling the beam via a computer would involve accessing the data with the parameters to do so by memory storage).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag  in view of Yokoyama, as applied to Claim 1 above, and in further view of Hartke (US 20170326867 A1).
Regarding Claim 7, Freitag does not disclose wherein different beam parameters are used for said top surface as compared to all said predetermined layers prior to said top surface. 
Hartke teaches a similar invention wherein an energy beam is used to build the part and another energy beam is used to impart a material manipulation such as residual stress removal and material surface modification ("emit a first energy beam that implements an additive process on the part, and a second energy beam that implements a material manipulation process on the part" Abstract; "second energy beam to manipulate material...material manipulation can comprise...re-melting...material property modification (e.g., to add or remove residual stress), material surface modification (e.g., to modify material property, to define features to improve bonding, etc…combination thereof"). For example, Hartke teaches using a pulsed laser beam on the part, which would be applied to the part surface, in order to produce 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have applied a set of beam parameters to the top surface of the part manufactured by method of Freitag and Yokoyama, such as a pulsed laser beam, as taught by Hartke. One would be motivated to apply a pulsed beam to the part, and therefore top surface of the part, in order to improve resistance to fatigue and stress corrosion cracking. To be clear, it would be obvious to manufacture the part using two different beam parameters, as taught by Freitag, and then apply a third set of beam parameters, such as the pulsed beam (which would be different than the beam parameters used to make the skin layer or predetermined layer[s]), to the surface of the part made by Freitag, as taught by Hartke. To be clear, application of a beam to the top surface would differentiate from the beam parameters applied for forming the layer which comprises the top surface, and while a pulsed beam applied to the surface may send shockwaves which may penetrate past the surface, the beam itself would be only applied to the top surface, and further, be only applied once the skin (predetermined layer) had already been formed. Therefore, application of a third set of beam parameters (not necessarily pulsed laser beam as Hartke additionally teaches changing parameters to improve hardness, ductility, or bonding – see teaching above in Hartke [0108]) on the skin layer reads on the claims which require that beam parameters applied to the surface are different than those applied to the predetermined layers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama, as applied to Claim 1 above, and in further view of Lappas (US 20180095450 A1) and Bales (US 20140169981 A1).

Lappas teaches wherein an electron beam and a laser beam may be used together in the same process, and also wherein one portion of the 3D object may be transformed using one type of energy beam and another portion of the same object by be transformed using a different type of energy beam (see [0235]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a combination of electron beam and laser beam (an IR source) to form the predetermined layers and top surface (skin) of the object, or alternatively, to have used an electron beam for the bulk of the object and a laser beam (an IR source) for the predetermined layers and top surface, as taught by Lappas, for the invention disclosed by Freitag. One would be motivated to replace an electron beam (for example beam 63 from Fig. 4 of Freitag) with a laser beam source to build the predetermined layers and top surface, or alternatively, to have built the bulk of the part with an electron beam and the skin with a laser beam, in order to produce an improved surface finish while efficiency in the building of the part (Bales, “DMLS employs a laser…DMLS generally produces a smoother surface than EBM, but EBM build rates are faster. EBM employs an electron beam” [0024]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama, as applied to Claim 4 above, and in further view of Honda (US 20150306699 A1).
Regarding Claim 10, Freitag in view of Yokoyama discloses wherein the first electron beam source is emitting an electron beam to form (Claim 11, see 112 interpretation above) the bulk material, 
Honda teaches using two types of beams, a continuous and pulsed beam, to optimize surface roughness with speed (see para. [0015]), and specifically using a pulsed electron beam for contour portions to improve surface roughness, and to alleviate the dependency of surface roughness on powder size (see para. [0069]) and using a continuous beam for non-contour portions, i.e., bulk portions, of the object to increase manufacturing speed (see para. [0015]). Further, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. One of ordinary skill in the art would easily and routinely be capable of using either combination of pulsed or continuous beam operations such that either beam could be pulsed or continuous, or wherein both beams could be pulsed or continuous. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a pulsed electron beam, as taught by Honda, for the second electron beam source (Claim 10), and therefore to form the top surface and predetermined layers (Claim 11, see 112 interpretation above), and a continuous electron beam for the first electron beam source (Claim 10), and therefore to form the bulk material (Claim 11, see 112 interpretation above), as also taught by Honda, for the invention disclosed by Freitag and Yokoyama. One would be motivated to use a pulsed laser beam for the second beam source and the top surface and predetermined layers in order to improve surface finish while reducing dependency of powder size, and be motivated to use a continuous beam for the first electron beam source and bulk material to maintain manufacturing speeds and efficiency (see teaching by Honda above).   

. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama, as applied to Claim 4 above, and in further view of Oberhofer (US 8784720 B2).
Regarding Claim 13, Freitag does not disclose wherein said first electron beam source is emitting a pulsed electron beam with a first frequency and said second electron beam source is emitting an electron beam source with a second frequency.
Oberhofer teaches using a first pulsed electron beam with a first frequency and second pulsed electron beam at a second frequency to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation and a second laser is provided that emits a pulsed…laser radiation” Col. 1, line 48- Col. 2, line 18; “By such a method…enhanced density may be produced, and the mechanical properties of the manufactured 
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used pulsed beams with a first and second frequency for the first and second electron beam sources, respectively, as taught by Oberhofer, for the invention disclosed by Freitag and Yokoyama. One would be motivated to do this in order to impart improved mechanical properties and density features on the part, particularly for formation of the skin which requires gas imperviousness and a higher density as taught by Freitag (see Claim 1 above).

Regarding Claims 14 and 15, Freitag does not disclose wherein said first and said second electron beam sources emanate pulsed electron beams which are (Claim 14) pulsed synchronously when melting said top surface and said predetermined layers prior to said top surface nor wherein the first and second electron beam sources emanate pulsed electron beams which are (Claim 15) pulsed non-synchronously when melting said top surface and said predetermined layers prior to said top surface.
Oberhofer teaches using a first pulsed electron beam with a first frequency of 60-300kHz and second pulsed electron beam at a second frequency of 200-450kHz to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation 
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources.
Additionally, regarding whether the pulsed beams are synchronized (Claim 14) on non-synchronized (Claim 15), there are also only two finite options, and thus it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the two pulsing beams being used are either pulsed synchronously (Claim 14) or non-synchronously (Claim 15). Oberhofer teaches using frequencies 60-300kHz for the first beam and 200-450kHz for the second beam, and it would be obvious that for the overlapping frequencies of 200-300kHz that one of ordinary skill in the art would routinely be capable of synchronizing beams (Claim 14) with the same frequencies to meet energy requirements and to tailor manufacturing operations as needed. Likewise, it would be obvious that for ranges which the beams differ outside that of the overlapping range, that the differing frequencies would read on the second option of synchronization for pulsing beams, namely, that the pulsing beams of different frequencies would be obviously non-synchronous, and would also impart the goal of Oberhofner to provide improved density of mechanical properties. To be clear, one of ordinary skill in the art would easily contemplate using pulsed beams which are either synchronized or non-synchronized, as there are only two pulsed beam options concerning beam synchronization, and to be able to thus then tailor energy requirements via the two types of operations for the type of powder to be fused and melted, with the result of improved mechanical properties and density features, as taught by Oberhofer.    

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but respectfully they are not found persuasive.
Regarding the indefiniteness issue raised for Claim 7 of the previous office action, Examiner maintains the rejection and respectfully disagrees that the amendments overcome the previously raised issues. Examiner maintains that it is still unclear how many beams are applied, and therefore beam parameters are applied. It is unclear how the beam parameters may be changed after penetration of the top surface, and how deep the penetration of the beam would be to be considered an application to the top surface and not the layer comprising the top surface.
Regarding the indefiniteness issue raised for Claim 11 of the previous office action, Examiner maintains the rejection and respectfully disagrees that the amendments overcome the previously raised issues. Applicant argues that heating differentiates from the melting required by Claim 4. This argument is not found persuasive as one of ordinary skill in the art would understand that Claim 4 requires melting, and therefore the heating would be considered a feature of the melting. It is not currently defined in the claims that the heating be specifically a different process to the melting defined by Claim 4 in such a way to overcome this lack of clarity and apparent reversal of what each beam is used for (see Claim 10 designations which Claim 11 depends from).
Applicant argues that Freitag fails to teach applying a second set of beam parameters to fused bulk material, and rather teaches application of the second beam to powder layer 50 rather than fused portion 52. This argument is respectfully not persuasive as Freitag applies the second set of beam parameters to the layer or region which has already been subjected to the first beam parameter and fused material (see Fig. 4, beam 62 passes over fused material 52 and also that which has been subjected to beam 60, and one of ordinary skill in the art would appreciate that beam 60 fuses the bulk material). Additionally, Freitag teaches wherein the beam may be reapplied over the same area and be applied expressly to interior portion 52 (Col. 7, lines 63-65). Not only is the feature expressly disclosed, it would also be obvious to one of ordinary skill in the art to apply the more powerful beam parameters to already fused material, especially in view of the purpose of creating a pore-free or gas impervious surface layer. Thus, applicant’s further argument that one skilled in the art would not have been motivated to 
Applicant argues that Freitag does not mention chimney porosities. This argument is not found persuasive as the claimed method steps are identical to that of Freitag, and it would be obvious that the method of forming a gas impervious skin would naturally close/encapsulate any chimney porosities. Therefore, this argument is not found persuasive. Argument similarly argues that the ‘core-shell-strategy’ of Freitag is not meant nor suitable for removing or reducing surface defects. In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removing or reducing surface defects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US 20150093283): teaches wherein surface porosity resulting from additive manufacturing may be removed or the pores filled by remelting (para. [0069]).
Ogata (US 20190111520 A1): teaches wherein the surface of fused bulk material from additive manufacturing may be remelted to eliminate porosity (see para. [0033]-[0034]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731